FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2022

                                       No. 04-22-00274-CR

                                    Craig Jamar PETERSON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR10665
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
       The trial court imposed sentence in the underlying cause on April 1, 2022. Because
appellant did not file a motion for new trial, the notice of appeal was due to be filed on May 2,
2022. See TEX. R. APP. P. 4.1(a), 26.2(a)(1). A motion for extension of time to file the notice of
appeal was due on May 16, 2022. See id. R. 26.3. Appellant filed a notice of appeal on March 6,
2022. He did not file a motion for extension of time.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. Having reviewed the record, it
appears that the notice of appeal was untimely filed, and no motion for extension of time was
filed. It is therefore ORDERED that appellant show cause in writing within two weeks from the
date of this order why this appeal should not be dismissed for lack of jurisdiction. See id.; see
also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time
                                                                                                               FILE COPY

appeal from final felony conviction may be sought by filing a writ of habeas corpus pursuant to
article 11.07 of the Texas Code of Criminal Procedure).1


                                                                   _________________________________
                                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2022.



                                                                   ___________________________________
                                                                   MICHAEL A. CRUZ, Clerk of Court




1 We also note the trial court’s certification in this appeal states: “[T]his criminal case . . . is a plea-bargain case, and
the defendant has NO right of appeal” and “the defendant has waived the right of appeal.” The clerk’s record
contains a written plea bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the
criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate
Procedure provides, “The appeal must be dismissed if a certification that shows the defendant has a right of appeal
has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d).